DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 5A-5B, 6-8 are shown in grey color,.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
[0092] line 6 "the 13th segment 312 i342s between t12 304 and t13 305". It is unclear what "i342s" refers to.
Appropriate correction is required.

Claim Objections
Claims 1-25  are objected to because of the following informalities:  
Claim 1 line 12; claim 15 line 8; claim 25 line 11, recite "the plurality of constraints" should be “the plurality of linearly time dependent constraints” because there is insufficient antecedent basis for “the plurality of constraints”. Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on.
Claim 3 line 9; claim 17 line 5 "the proximity" should be "a proximity”. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 3 line 4; claim 17 line 2 “the at least one linearly time dependent value function of a plurality of variables” should be “the at least one linearly time dependent value function of the plurality of variables” as antecedently recited in claims 1 and 15, respectively. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 5 line 3 “to responsive to…, calculate a new simplex dictionary…” should be “to, responsive to…, calculate a new simplex dictionary…”
Claim 5 line 6; claim 19 line 4, recite “applying at least one simplex type pivot on the at least one dictionary” should be “applying at least one simplex type pivot on the at least one simplex dictionary” because specification [0083] describes when there is a mismatch, a new simplex dictionary is calculated by applying one or more simplex type pivots on the dictionary found.
Claim 13 line 2; claim 14 line 4 "the sequence of linear segments". There is insufficient antecedent basis for this limitation. For purpose of prior art examination,  Examiner interprets the limitation as “a sequence of linear segments”.
Claim 14 line 3 “to responsive to…, remove the corresponding simplex dictionary from dictionary set” should be “to, responsive to…, remove the corresponding simplex dictionary from the dictionary set”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 line 1 recites "program instructions to calculate a storage limit for the dictionary set". It is unclear whether this limitation refers to the same program instructions to calculate a storage limit for the dictionary set as antecedently recited in claim 1 line 11 or new program instructions to calculate a storage limit for the dictionary set. For purpose of prior art examination, Examiner interprets the limitation as "the program instructions to calculate the storage limit for the dictionary set" as antecedently recited in claim 1 line 11. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites program instructions to calculate a storage limit for the dictionary set, based on a number of the plurality of variables (A), the plurality of constraints (B), and size of a memory (C). “the plurality of constraints” is interpreted as “the plurality of linearly time dependent constraints” based on the interpretation above (see claim objection), and claim 12 recites program instructions to calculate a storage limit for the dictionary set, based on the number of the plurality of variables (A), the plurality of linearly time dependent constraints (B). Accordingly, claim 12 fails to specify a further limitation to the independent claim based on the interpretation of claim objection and rejection 112(b).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Clam 1 recites a system for generating optimal control policy for controlling network resource allocation. 
Under Prong One of Step 2A of the USPTO current eligibility guidance (MPEP 2106), the claim recites when calculating an optimal control policy for at least one linearly time dependent value function of a plurality of variables complying with a plurality of linearly time dependent constraints (see at least figures 5A and 5B illustrate the SCLP and MCLP problems for optimizing solution with plurality of variables and constraints),  such limitation covers mathematical calculations, relationship, and/or formula to calculate the optimal solution. Claim further recites calculate a storage limit for the dictionary set, based on a number of the plurality of variables, the plurality of constraints, and a size of a memory (see at least figure 2 step 202 [0061]), such limitation covers mathematical calculations, relationship, and/or formula to calculate a storage limit. The claim further recites remove at least one of the plurality of simplex dictionaries from the dictionary set in accordance with the storage limit, as described in [0045] simplex dictionaries may comprise vectors, labels and table. Thus, such simplex dictionaries are characterized as abstract idea, such as tables or vectors, that one of ordinary skills in the art can create using pen and paper, and figure 3 [0097-0098] illustrates the dictionaries are removed and every third dictionary was kept; therefore, such limitation covers the performance of the limitation using pen and paper to remove one of the dictionaries or tables according to the calculated storage limit. The claim further recites while maintaining a neighbor density measure, wherein: the neighbor density measure is based on a distance between the at least one of the plurality of simplex dictionaries and at least one non-removed simplex dictionary; and the distance corresponds to a number of simplex pivots required to construct the at least one of the plurality of simplex dictionaries from the at least one non-removed simplex dictionary, such limitation covers mathematical calculations, relationship, and/or formula to determine the neighbor density measure based on a distance. Therefore, the claim include limitations that fall within the “Mathematical Concepts/Mental Processes” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a system comprising one or more computer processors, one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors. However, such additional elements are recited at high level of generality, e.g. generic computer components to perform the generic computer functions, such as processing, storing and executing instructions. The claim further recites step of storing instructions that store a dictionary set, comprising simplex dictionaries, such limitation is considered to be insignificant extra solution activity, and the claim further recite “for saving process time”, however such limitation is recited as an intended result of performing the abstract idea. Therefore, such elements fail to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The step of storing data is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (iv), indicates that mere storing and retrieving information in memory, is well-understood, routing, conventional function. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

	Claim 2 further recites the neighbor density measure is based on a linear distance between linear segments in the sequence, such limitation covers the mathematical calculations, relationship, and/or formula of determining the neighbor density measure under step 2A prong one. The claim further recites the memory further stores a sequence of linear segments, such additional limitation recites memory storing, and as described in the above, such limitation is considered to be insignificant extra solution activity under step 2A prong two and fails to provide a meaningful limitation on the judicial exception, thus does not integrate the judicial exception into a practical application or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 3 further recites receive a time interval for the at least one linearly time dependent value function of a plurality of variables and the plurality of linearly time dependent constraints on the plurality of variables determining a linear segment for the time interval (see at least figure 3 illustrates the segment corresponding to the time interval), such limitation covers mathematical calculations, relationship, and/or formula of determining a line segment for the time interval received; and to search the dictionary set for at least one simplex dictionary based on the proximity between at least one of the linear segments corresponding to the time interval and the linear segment corresponding to simplex dictionary, such limitation cover the performance of limitation using pen and paper to search and found at least one simplex dictionary based on the proximity. Accordingly, the claim include limitations that fall within the “Mathematical Concepts/Mental Processes” groupings of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim 4 further recites to, responsive to the at least one simplex dictionary complying with the corresponding time interval, use the at least one simplex dictionary for calculation of at least one linear segment associated with the time interval, such limitation covers the mathematical calculations, relationship, and/or formula of calculating at least one linear segment under step 2A prong one and does not provide additional element that would integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 5 further recites to responsive to the at least one simplex dictionary mismatching the time interval by at least one index, calculate a new simplex dictionary that matches the time interval by applying at least one simplex type pivot on the at least one dictionary, such limitation covers the mathematical calculations, relationship, and/or formula of calculating a new simplex dictionary when there is mismatch under step 2A prong one and does not provide additional element that would integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 6 further recites to allocate at least one network resource in accordance with the sequence of linear segments for at least one variable from the plurality of variables, wherein the at least one variable is associated with the at least one network resource, such additional elements does no more than generally linking the use of a judicial exception to a particular technological environment or field of use, thereby such elements does not integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 7 further recites wherein at least one variable from the plurality of variables is associated with at least one network resource, and the at least one linearly time dependent value function is correlated to at least one performance index of the at least one network resource, such additional elements does no more than generally linking the use of a judicial exception to a particular technological environment or field of use, thereby such elements does not integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claims 8-10 further recites wherein the at least one network resource comprises a pipe used for transporting at least one fluid; wherein the at least one network resource comprises at least one communication device on a computer network; and wherein the at least one network resource comprises at least one processor on a computer network, respectively. such additional elements does no more than generally linking the use of a judicial exception to a particular technological environment or field of use, thereby such elements does not integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 11 further recites wherein the at least one of the plurality of simplex dictionaries in the dictionary set is derived from a simplex type algorithm. such limitation covers the mathematical calculations, relationship, and/or formula of deriving dictionary using a mathematical algorithm under step 2A prong one and does not provide additional element that would integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 12 further recites to calculate a storage limit for the dictionary set is based on the numbers of the plurality of variables and the plurality of linearly time dependent constraints, such limitation covers the mathematical calculations, relationship, and/or formula of calculating a storage limit (see at least step 202 of figure 2) under step 2A prong one and does not provide additional element that would integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 13 further recites the at least one simplex dictionary is the corresponding simplex dictionary of a linear segment being added to the sequence of linear segments, such limitation covers the mathematical calculations, relationship, and/or formula (see at least figure 3 illustrates that a linear segment comprises a dictionary) under step 2A prong one and does not provide additional element that would integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claim 14 further to responsive to a linear segment being removed from the sequence of linear segments, remove the corresponding simplex dictionary from dictionary set, such limitation covers the performance of limitation using pen and paper as described in claim 1, as described in [0045] simplex dictionaries may comprise vectors, labels and table. Thus such simplex dictionaries are characterized as abstract idea, such as tables or vectors, that one of ordinary skills in the art can create or remove using pen and paper as well as linear segment as illustrated in figure 3. Thus, such limitation cover the mental processes grouping of the abstract idea under step 2A prong one and does not provide additional element that would integrate the judicial exception into a practical application under step 2A prong two or provide an inventive concept under step 2B. Thus, the claim is not patent-eligible under 35 U.S.C. 101.

Claims 15-24 recites method claims that would be practiced by the apparatus claims 1-10. Thus, they are rejected for the same reasons.

Claim 25 recites a product claims that comprises similar claimed subject matter as the apparatus claim 1. Thus, it is rejected for the same reasons.

Allowable Subject Matter
Claims  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), 35 U.S.C. 101 and objections of claims, drawing, and specification, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant claims for a system/method/product for generating optimal control policy for controlling network resource allocation, comprising: one or more computer processors, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to store a dictionary set, comprising simplex dictionaries, for saving processing time when calculating an optimal control policy for at least one linearly time dependent value function of a plurality of variables complying with a plurality of linearly time dependent constraints; program instructions to calculate a storage limit for the dictionary set, based on a number of the plurality of variables, the plurality of constraints, and size of a memory; and program instructions to remove at least one of the plurality of simplex dictionaries from the dictionary set in accordance with the storage limit, while maintaining a neighbor density measure, wherein: the neighbor density measure is based on a distance between the at least one of the plurality of simplex dictionaries and at least one non-removed simplex dictionary; and the distance corresponds to a number of simplex pivots required to construct the at least one of the plurality of simplex dictionaries from the at least one non-removed simplex dictionary.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitations, wherein the instructions to calculate a storage limit for the dictionary set based on the plurality of variables and constraints, and the instructions to remove at least one of the plurality of simplex dictionary from the dictionary sett according to the storage limit while maintaining a neighbor density measure, and the defined neighbor density measure as required in claim 1.
Gahrouei – NPL Effective Implementation of GPU-based Revised Simplex algorithm applying new memory management and cycle avoidance strategies
Gahrouei discloses a method for solving large scale linear programming problems by revised simplex algorithm with some new memory management strategies to avoid cycling because of degeneracy conditions. As illustrated in figure 2 page 8, a flowchart of available Global memory on the GPU, in such case when global memory is insufficient for keeping the whole simplex tableau, the system will divide the tableau into several parts according to the free accessible global memory of the GPU and each part is updated separately.

Lalami – NPL Efficient Implementation of the Simplex Method on a CPU-GPU system
Lalami discloses a method for parallel implementation of the simplex on a CPU-GPU system via CUDA. Lalami discloses an example of a simplex tableau on page 2000, and further illustrated in figure 1 page 2001 discloses an architecture that stores the simplex tableau and as described on page 2002, simplex tableau is decomposed into hxw blocks and the simplex algorithm is performed through steps of updating variables and constraints using the CPU-GPU system in figure 3.

Vanderbei – NPL Linear Programming – Chapter 2 The Simplex Method 
Vanderbei discloses a method for solving linear programming problem using simplex method. Vanderbei provides an example of problems to be solved having a plurality of constraints, and the step of rewrite variables with slack variables to create a dictionary and performs the step of updating the dictionary in multiple iterations to calculate the optimal solution for the problems.

Laurel - NPL Explanation of Simplex Method 
Laurel discloses a simplex method, wherein such method is an approach to solve linear programming models by hand using slack variables, tableau, and pivot variable as a means to finding the optimal solution of an optimization problem. Laurel discloses the steps of putting the program into standard form, such as maximization problem and all linear constraints must be in a less than or equal to inequality and all variables are non-negative, the next steps are determine slack variables and setting up the tableau of the problems and constraints and determine the optimal solution based on the current tableau and update the tableau using pivot variable, optimal solution is when all values in the last row must contain values greater than or equal to zero. 

Loewen – NPL M340(921) Solutions – Problem Set 2 
Loewen discloses an approach to solve problem using simplex method with dictionaries, wherein the method includes initializing the dictionary using variables and constraints and perform back substitution to update the dictionary until finding the optimal solution. Furthermore Loewen further discloses using Anstee’s pivot selection rules to solve for the problem with the use of simplex method, using the variable and constraints of the initial dictionary to select pivot and perform calculation to update the dictionary until there are no positive coefficients in the objective row to encodes an optimal solution.

Applicant submitted prior art in figure 7 of the disclosure, that discloses an exemplary code for optimizing a network flow, using a simplex algorithm without using simplex dictionaries, the pseudocode includes step of initializing solutions and iteratively perform the algorithm to solve for optimal solution of the linear programming problems.
Therefore, none of the closest found prior art teaches the instructions to calculate a storage limit for the dictionary set based on the plurality of variables and constraints, and the instructions to remove at least one of the plurality of simplex dictionary from the dictionary sett according to the storage limit while maintaining a neighbor density measure, and the defined neighbor density measure as required in claim 1. Accordingly, Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), 35 U.S.C. 101 and objections of claims, drawing, and specification, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764


/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182